DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of copending Application No. 17/137,654 (Murakami) in view of US 2021/0208413 (Murakami2). 

Claim 1: Murakami discloses a spectroscopic module (claim 1) comprising:
 	M beam splitters that are arranged along a first direction, where M is a natural number of 2 or more;
 	M bandpass filters that are disposed on one side in a second direction intersecting the first direction with respect to the M beam splitters, each of the M bandpass filters facing each of the M beam splitters;
 	a light detector that is disposed on the one side in the second direction with respect to the M bandpass filters and includes M light receiving regions, each of the M light receiving regions facing each of the M bandpass filters; and
 	a support body that supports the M beam splitters and the M bandpass filters,
 	wherein each of N beam splitters among the M beam splitters has a plate shape (claim 6), where N is a natural number of 2 to M.
 	Murakami is silent with respect to the thickness of the beam splitters.
 	Murakami2, however, in the same field of endeavor of spectrometry, discloses wherein each of a plurality of beam splitters has a thickness of 1 mm or less [0030].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Murakami’s beam splitters to have a thickness of no more than 1 mm for the purpose of minimizing the amount of refraction that occurs in each beam splitter and thus minimizing beam walk-off (lateral shift of beam).  

Claim 2: Murakami, in view of Murakami2, further discloses wherein each of the N beam splitters has a thickness of 0.5 mm or less (Murakami2 [0060]).

Claim 3: Murakami further discloses wherein the support body includes a support portion in which N grooves are formed, 
 	each of the N beam splitters is disposed in each of the N grooves, so that the support portion is provided with N combinations each including a groove and a beam splitter, and
in each of the N combinations, the groove has a width twice or more a thickness of the beam splitter (claim 6).

Claim 4: Murakami further discloses wherein in each of the N combinations, the groove has a pair of side surfaces each having a light passage opening formed therein, and a bottom surface, and
in each of the N combinations, the beam splitter is disposed in the groove so as to be in contact with a side surface of the pair of side surfaces and the bottom surface, the side surface being located on the one side in the second direction (claim 7).

Claim 5: Murakami, in view of Murakami2, further comprising:
a light incident portion that defines light to be incident on the M beam splitters along the first direction (Muramaki2 [0038]),
wherein the N beam splitters are supported by the support body such that a center of each of the N beam splitters is located on a line parallel to the first direction, and
an optical axis of the light incident portion is located on the one side in the second direction with respect to the line (Murakami2 [0054]).

Claim 6: Murakami, in view of Murakami2, wherein the N beam splitters each have the same thickness, and are disposed such that light is incident at an angle of incidence of 45[Symbol font/0xB0] along the first direction (Murakami2 [0054]), and
an arrangement pitch of the N beam splitters is a value obtained by adding an amount of light refraction in each of the N beam splitters to an arrangement pitch of N light receiving regions corresponding to the N beam splitters among the M light receiving regions (Murakami2 [0059]).

Claim 7: Murakami, in view of Murakami2, further discloses wherein each of the N beam splitters has a long shape when seen in a thickness direction of each of the N beam splitters, and
a direction perpendicular to a longitudinal direction of each of the N beam splitters is a direction perpendicular to both the first direction and the second direction (Murakami2 [0030]).

Claim 8: Murakami, in view of Murakami2, further discloses wherein each of the N beam splitters have the same shape (Murakami2 [0030]).

These are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2007/0153281), hereinafter Gordon, in view of Bicknell et al. (US 2011/0123152), hereinafter Bicknell. 

Claim 1: Gordon discloses a spectroscopic module (200, Fig. 2) comprising:
M beam splitters (214/212/216) that are arranged along a first direction (vertical), where M is a natural number of 2 or more;
M bandpass filters (280/250/230) that are disposed on one side (left) in a second direction (horizontal) intersecting the first direction with respect to the M beam splitters (212/214/216), each of the M bandpass filters (280/250/230) facing each of the M beam splitters (212/214/216);
a light detector (265/285/275) that is disposed on the one side in the second direction with respect to the M bandpass filters (230/250/280) and includes M light receiving regions (265/285/275 are each a single-channel detector), each of the M light receiving regions facing each of the M bandpass filters (280/250/230); and
a support body that supports the M beam splitters and the M bandpass filters (inherent that the beam splitters and bandpass filters are supported on some body and not suspended in free space),
wherein each of N beam splitters among the M beam splitters has a plate shape, where N is a natural number of 2 to M [0025].
Gordon does not explicitly disclose the thickness of the N plate-shaped beam splitters.
Bicknell, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of minimizing optical errors.  Bicknell discloses use of a beam splitter with a thickness of approximately 0.25 mm [0030].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gordon’s beam splitters to have a 0.25-mm thickness for the purpose of minimizing the lateral shift due to beam walk-off (Bicknell [0030]).

Claim 2: Gordon, in view of Bicknell, further discloses wherein each of the N beam splitters has a thickness of 0.5 mm or less (Bicknell [0030]).

Claim 6: Gordon further discloses wherein the N beam splitters each have the same thickness (implied that all beam splitters are the same construction [0026]), and are disposed such that light is incident at an angle of incidence of 45[Symbol font/0xB0] along the first direction (standard orientation for a beam splitter) [0025], and
 	an arrangement pitch of the N beam splitters is a value obtained by adding an amount of light refraction in each of the N beam splitters to an arrangement pitch of N light receiving regions corresponding to the N beam splitters among the M light receiving regions (the arrangement pitch inherently exists due to the configuration of the module as in claim 1).

Claim 7: Gordon further discloses wherein each of the N beam splitters has a long shape when seen in a thickness direction of each of the N beam splitters (evident from Fig. 2), and
 	a direction perpendicular to a longitudinal direction (in the page) of each of the N beam splitters is a direction perpendicular to both the first direction (vertical) and the second direction (horizontal) (evident from Fig. 2).

Claim 8: Gordon further discloses wherein each of the N beam splitters have the same shape (apparent from Fig. 2) [0025].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, in view of Bicknell as applied to claim 1 above, and further in view of Knapp (US 2012/0001083), hereinafter Knapp, and Tan et al. (US 2011/0033150), hereinafter Tan.

Claim 3: Gordon does not explicitly disclose grooves formed in the support body.
 	Knapp, however, in the same field of endeavor of spectrometry, discloses a spectroscopic module (60, Fig. 6A),
 	wherein a support body includes a support portion (95) in which N grooves (93) are formed [0056] (Figs. 11,12), and
 	each of N beam splitters (92) is disposed in each of the N grooves, so that the support portion (95) is provided with N combinations each including a groove (93) and a beam splitter (92) (“Each bandpass reflector 92 may also be firmly held in place at a desired angle with respect to the input signal axis 74A in a corresponding slot 93 of a housing portion or side panel 95 of the housing 97 of the demultiplexing assembly as shown in FIGS. 11 and 12” [0056] Figs. 11,12).
 	Knapp does not explicitly disclose wherein, in each of the N combinations, the groove has a width twice or more a thickness of the beam splitter.
 	Tan, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of stably holding beam splitters in an optical device.  Tan discloses the fabrication of a precision groove in a support portion for accurate positioning of a beam splitter [0036].  The Examiner notes that Applicant has not provided a reason for the groove to be at least twice the thickness of the beam splitter, i.e. why a groove width of 1.5x or 1.0x the beam splitter thickness would not achieve the desired result of positional accuracy.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Knapp’s support portion with grooves that are the desired with for the purpose of allowing the plurality of beam splitters to be positioned accurately for precise optical alignment (Tan [0036]).
It would have been furthermore obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gordon’s support body with grooves for the purpose of firmly holding each of the plurality of band pass filters in the desired position (Knapp [0056]) to prevent misalignment, such as from vibrations.

Claim 4: Gordon, in view of Bicknell, Knapp, and Tan, further discloses wherein in each of the N combinations, the groove (93) has a pair of side surfaces each having a light passage opening (obvious so that incident light is able to reflect from/transmit through each beam splitter) formed therein, and a bottom surface (a groove implicitly has two side surfaces and a bottom surface), and
 	in each of the N combinations, the beam splitter (92) is disposed in the groove (93) so as to be in contact with a side surface of the pair of side surfaces and the bottom surface, the side surface being located on the one side in a second direction (horizontal) (“The method further includes inserting the pre-fabricated beamsplitter into the groove such that it both assumes the oblique angle of incidence of the back face and registers against the registering corner of the groove” [0036]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon, in view of Bicknell as applied to claim 1 above, and further in view of Knapp.

Claim 5: Gordon further discloses a light incident portion (500) that defines light to be incident on the M beam splitters (214/212/216) along the first direction (vertical) [0033], but is silent with respect to how the N beam splitters are supported by the support body.
 	Knapp, however, in the same field of endeavor of spectrometry, discloses a spectroscopic module (60, Fig. 6A),
   	wherein N beam splitters (92) are supported by a support body (95) such that a center of each of the N beam splitters (92) is located on a line parallel to a first direction (evident from Fig. 11; “The bandpass reflector slots 93 of the side panel 95 of the housing 97 may also be laterally offset in a sequential format shown as a dichroic offset in FIG. 11 and discussed in more detail below.” [0056]), and
 	an optical axis of a light incident portion (166) is located on one side in a second direction with respect to the line (evident from Fig. 14 and due to the dichroic offset resulting from the cumulative refraction through the beam splitters; “As shown in FIG. 11 and in later embodiments in FIG. 14, the bandpass reflectors 92 and 192 may be configured with a dichroic offset and may be sequentially offset in a lateral orientation slightly along the input axis to accommodate a lateral shift in the light signal in the direction of the tilt of the bandpass reflector 92.” [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gordon’s support body to support the beam splitters in a laterally offset way for the purpose of compensating for the dichroic shift that results from light refraction through each beam splitter (Knapp [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896